Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered December 2, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Giving due deference to the jury’s findings on credibility, *296and utilizing the standards appropriate for circumstantial evidence (People v Kennedy, 47 NY2d 196, 201-203; People v Cabey, 85 NY2d 417, 421), defendant’s guilt was established by sufficient, indeed overwhelming, evidence. Defendant’s challenge to the circumstantial evidence instruction is unpreserved for review as a matter of law (People v Ford, 66 NY2d 428, 441), and, in any event, without merit (see, People v Sanchez, 61 NY2d 1022, 1024). The hearsay challenge was addressed in our ruling affirming the conviction of defendant’s accomplice (People v Maddaloni, 214 AD2d 325, lv denied 86 NY2d 737), and we find no basis to reach a different conclusion here. We perceive no abuse of discretion in sentencing. Concur—Murphy, P. J., Rubin, Kupferman, Ross and Tom, JJ.